Exhibit 99.3 CHIPIDEA MICROELECTRÓNICA S.A. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FINANCIAL STATEMENTS: CONSOLIDATED BALANCE SHEETS AS OF JUNE30, 2007 AND DECEMEMBER 31,2006 CONSOLIDATED STATEMENTS OF INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THESIX MONTHSENDED JUNE 30, 2 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1 CHIPIDEA MICROELECTRÓNICA S.A. CONSOLIDATED STATEMENTS OF INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2007 AND 2006 (Thousand Euros) 2007 2006 Revenues Licensing and services 11,972 8,269 Royalties 1,789 1,054 13,761 9,323 Other income 29 22 Employee Benefits expense (8,645 ) (6,647 ) Depreciation and amortization expense (1,010 ) (590 ) Impairment of assets (173 ) (26 ) (9,799 ) (7,241 ) Other expenses Other third parties, Operating leases and External Services (4,311 ) (4,041 ) Operating leases Other Costs (135 ) (359 ) (4,446 ) (4,400 ) Net Finance Costs (Profit) (212 ) (461 ) Profit (Loss) Before income taxes (696 ) (2,779 ) Income taxes expense (504 ) (24 ) Profit (Loss) for the period (1,200 ) (2,803 ) 2 CHIPIDEA MICROELECTRÓNICA S.A. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 (Thousand Euros) 2007 2006 Assets Current Assets Cash and cash equivalents 1,618 7,944 Trade and other receivables 11,856 8,866 Current income tax asset 1,640 1,627 Total current assets 15,114 18,437 Non-Current Assets Other financial assets 11 11 Property, Plant and Equipment 6,991 6,992 Intangible Assets 5,580 1,478 Deferred Tax 2,196 2,196 14,778 10,677 T 29,892 29,114 Liabilities and shareholders’ equity Current liabilities Trade and other payables 12,491 9,394 Other financial liabilities 5,785 6,971 Current Income Tax Liability 3 3 Provisions 37 37 18,316 16,405 Non – Current liabilities Financial liabilities 493 423 Deferred Income Tax Liability - - Provisions 1,187 1,187 1,680 1,610 19,996 18,015 Net Assets 9,896 11,099 Equity Share Capital 5,557 5,557 Share Premium 12,153 12,153 Fair Value and other reserves 1,499 1,495 Retained Profits (Accumulated losses) (9,313 ) (8,106 ) 9,896 11,099 3 CHIPIDEA MICROELECTRÓNICA S.A. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THESIX MONTHSENDED JUNE 30, 2007 AND 2006 (Thousand Euros) 2007 2006 Cash flows provided by (used for) Operating activities Receipts from costumers 10,438 7,882 Payments to suppliers and employees (12,571 ) (8,724 ) Cash generated from operations (2,133 ) (842 ) Income taxes paid (15 ) (8 ) VAT 71 89 Other (461 ) (1,292 ) Net cash provided by/used in operating activities (5,538 ) (2,053 ) Investing activities Property, plant and equipment (306 ) (492 ) Payment for intangible assets (2,045 ) (24 ) Government Grants - - Dividends Received - - Interest received 13 - Other 127 - Net cash provided by/used in investing activities (2,210 ) (516 ) Financing activities Proceeds from issue of shares - - Proceeds from borrowings - 226 Repayments of borrowings (1,648 ) (392 ) Payment of finance lease (291 ) (241 ) Interest Paid - (177 ) Government Grants 370 (90 ) Net cash provided by/used in financing activities (1,569 ) (674 ) Net increase (decrease) in cash Cash and cash equivalents (6,318 ) (3,243 ) Cash and cash equivalents at the beginning 7,944 6,123 Effects of exchange rate (8 ) (43 ) Cash and cash equivalents at the end 1,618 2,837 4 CHIPIDEA MICROELECTRÓNICA S.A. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Nordic: On February, 14, 2007 Chipidea SA and Nordic Semiconductors ASA entered into an Asset Purchase Agreement (APA). On March, 12, 2007 the above Companies signed an Exhibit to the above mentioned APA and as part of the total Agreement signed on February. Under the terms of the Agreement Chipidea SA (a Portuguese based company) bought the Data Conversion Unit of Nordic Semiconductors APA (a Norwegian based company). Chipidea SA agreed to pay Nordic Semiconductors an amount of 4.634.000,00 Euros in Cash. Under the agreement Chipidea will payEur 3.000.000,00 in 2007,Eur 1.000.000,00 in 2008andEur 634.000,00 in 2009. Belgium Operations Mobile Product Division: During March, 2007 Chipidea's Board decided to restructure the Belgium Unit that was in charge of developing the MSC2 platform. The Board considered that the market traction and opportunities related with the developed platform were not attractive enough to keep the same level of expenditures. As a consequence it was decided to downsize the operations and to integrate the technology in Chipidea's Audio and Power Solutions Division. In March, 2007, Chipidearecorded achargeof 550.000,00 Euros related tothe restructuring of the operations. 5
